UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1734



MICHAEL D. WILKINS,

                                            Plaintiff - Appellant,

          versus


JUDGE HENDERSON; WOODROW P. LIPSCOMB, Attor-
ney; WILLIAM SUGG, Judge; CHARLES MCCORMICK,
Judge; JUDICIAL INQUIRY AND REVIEW COMMISSION,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-97-899)


Submitted:   July 2, 1998                  Decided:   July 22, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael D. Wilkins, Appellant Pro Se. Anton Joseph Stelly, William
S. Smithers, Jr., THOMPSON, SMITHERS, NEWMAN & WADE, Richmond,
Virginia; Richard Cullen, Gregory E. Lucyk, Claude Alexander Allen,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order granting the mo-

tions to dismiss filed by Defendants Lipscomb, Sugg, McCormick, and

Judicial Inquiry and Review Commission. We dismiss the appeal for

lack of jurisdiction because the order did not dispose of all the

defendants in the action. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (1994), and certain interlocu-

tory and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ.

P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541

(1949). The order here appealed is neither a final order nor an

appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2